PUBLISHED ORDER FINDING RESPONDENT IN CONTEMPT OF COURT AND IMPOSING FINE

This Court accepted Respondent’s resignation from the bar of this state on February 27, 2006. The Commission filed a “Verified Petition for Rule to Show Cause” on September 23, 2015, asserting Respondent held himself out as an attorney and practiced law in this state, in violation of his duties as an attorney who has resigned from the bar. More specifically, attached to the Commission’s verified petition is written correspondence signed and sent by Respondent in which he identified himself as “esquire” and “in house counsel” for a construction company and threatened legal action against the recipient if a mechanic’s lien filed against the company was not released.
The Court issued an order to show cause on September 25, 2015, directing Respondent to show cause in writing, within 15 days of service, why he should not be held in contempt for disobedience to this Court’s order accepting his resignation. It has been over 15 days since Respondent was served, and Respondent has not responded. We therefore find, as asserted by the Commission, that Respondent has held himself out as an attorney and practiced law in violation of his duties as an attorney who has resigned from the bar.
This Court has inherent and statutory authority to punish contempt of court by fine and imprisonment. See Matter of Mittower, 693 N.E.2d 555, 559 (Ind.1998). Under the circumstances, the Court con-*412eludes that a fíne of $500 is appropriate discipline for Respondent’s contempt of court in this case.
The Court therefore ORDERS that Respondent be fined the sum of $500. Respondent shall remit this amount within 60 days of the date of this order to the Clerk of the Indiana Supreme Court, Court of Appeals, and Tax Court. The costs of this proceeding are assessed against Respondent.
All Justices concur, except DAVID, J., who dissents in part, believing a larger fíne should be imposed.